Citation Nr: 1205671	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to June 1952.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in Indianapolis, Indiana. 

The Veteran testified before RO personnel in August 2009 and a transcript of that hearing is of record.  The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in October 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another Board hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The Board notes that, although the RO reopened service connection for a right knee disorder and adjudicated the claim on the merits in a May 2008 decision, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The  issue of service connection for a psychiatric disorder other than posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a left knee disorder and the reopened issue of service connection for a right knee disorder are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed August 2001 decision, the RO denied reopening of service connection for a right knee disorder. 

2.  The evidence associated with the claims file subsequent to the RO's August 2001 decision relates to the unestablished fact of nexus to service; it is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria for reopening service connection for a right knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting reopening of service connection for a right knee disorder, the claim is substantiated to the extent of reopening, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Application To Reopen Service Connection - Right Knee

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The RO initially denied a claim for service connection for a right knee disorder in a February 1993 rating decision.  At the time of the February 1993 decision, the evidence of record consisted of service treatment records and private treatment records.  The service records showed no treatment during service for either knee.  The report of examination at service separation in May 1952 revealed the Veteran's complaint of a history (of four months duration) of recurrent stiffness of the right knee after prolonged standing.  At that time, the Veteran's lower extremities were found to be clinically normal.  The Veteran's lower extremities were assigned a physical profile (PULHES) of L-1.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The record at the time of the February 1993 rating decision also contained private treatment records showing diagnosis of right knee arthritis in March 1989 based on x-rays showing minimal osteophytic spurring.  

In August 2001, the Veteran requested to have the previously denied claim reopened.  The Veteran did not submit or identify any evidence with respect to his application to reopen, and the application was denied based on the RO's finding that the Veteran had not submitted new and material evidence.  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the August 2001 decision (see 38 C.F.R. § 20.200 (2011)); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  

However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran again applied to have the claim for service connection for right knee disorder reopened in July 2007.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the August 2001 decision includes VA treatment records, private treatment records and an opinion from the Veteran's private physician dated in February 2008.  That document provides a nominal opinion that arthritis requiring a knee replacement can be consistent with traumatically induced arthritis.  Without regard to the inconclusive nature of the opinion, assuming the credibility of the opinion, the opinion is at least some material evidence that tends to suggest a relationship between right knee disability and trauma, which could encompass asserted knee trauma in service.  As nexus of right knee disability to service was an unestablished fact at the time of the August 2001 decision, and the opinion is neither cumulative nor redundant of evidence of record in August 2001, the Board finds the opinion raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a right knee disorder.  


ORDER

Reopening of service connection for a right knee disorder is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with arthritis of the bilateral knees.  The Veteran has reported multiple falls in service due to frozen terrain.  He asserts that he injured both knees due to these falls.  Moreover, the report of examination at service separation in May 1952 revealed the Veteran's complaint of a history (of four months duration) of recurrent stiffness of the right knee after prolonged standing.  The Veteran reported as early as September 1992 that he had been kept at the Marine Recruitment Depot an extra two days following service separation to evaluate his right knee complaints.  The separation examination includes a recommendation that x-rays be taken.  

While there is no evidence of treatment for the knees for more than 30 years after service separation, the Veteran has asserted that he experienced continuous knee symptomatology after service, consisting of pain and stiffness.  An April 1989 private treatment report includes x-rays showing mild degenerative changes of the knees.  An x-ray in January 1991 showed no change from the prior x-ray.  A March 1991 private report reveals an assessment of moderately advanced osteoarthritis of both knees.  

There is no medical opinion of record that purports to relate any left knee disorder to service.  There are two opinions of record regarding the etiology of the right knee disability.  The Veteran's private physician submitted a letter dated February 2008 in which he attests to having performed a right knee revision arthroplasty in July 2002.  The private physician noted that the Veteran attributes his pain and arthritis from an injury that he sustained during the war.  The private examiner noted that arthritis requiring a knee replacement can be consistent with traumatically induced arthritis.  This opinion is inconclusive and does not address the likelihood of such a relationship.  

The Veteran was afforded a VA examination in December 2009.  The VA examiner opined that the Veteran's osteoarthritis was less likely as not caused by or a result of the complaints of stiffness noted in the service treatment records.  The VA examiner reviewed the claims file in conjunction with the opinion and reasoned that the lack of treatment from 1952 until 1989 was significant.  The examiner also found it significant that the Veteran's arthritis in 1989 was only mild.  Unfortunately, the VA examiner appears not to have fully considered the in-service history of 4 months of right knee symptoms prior to service separation, and appears to have discounted the Veteran's assertions of continuous symptoms during the period from 1952 to 1989 without explaining the reason why he thought the Veteran's report of continuous right knee symptomatology after service was not significant on the question of etiology of right knee disability.  As there appears to be no inconsistencies in the Veteran's reporting of continuous right knee symptomatology since service separation, the Board accepts the Veteran's account of continuous right knee symptoms following service separation until he filed his current claim.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed chronic ankle disorders and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2011). 

Given the competent evidence of right and left knee injuries in service, the Veteran's reported history of continuous knee symptoms, and the current diagnosis of chronic knee disorders, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current right or left knee disorder is causally related to active service.  


Accordingly, the issue of service connection for a left knee disorder and the reopened issue of service connection for a right knee disorder are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right and left knee disorders.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of knee injuries in service from falling on frozen terrain, knee symptoms in service, recommendation for x-rays of the right knee at service separation, continuous right and left knee symptoms after service, and subsequent diagnoses of osteoarthritis in 1989 and 1991.  For the purposes of the examination, the Veteran's service treatment records document a May 1952 (service separation examination) notation of the Veteran's complaint of a four-month history of recurrent stiffness of the right knee after prolonged standing, and that X-rays were recommended.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either the right or left knee disorder is causally or etiologically related to the Veteran's active service, including from falling on frozen terrain.  Please opine as to whether the right knee disorder is related to the four-month history of right knee symptoms of stiffness in service or to the continuous right knee symptoms after service separation (notwithstanding the absence of treatment).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for a right knee disorder and service connection for a left knee disorder should be readjudicated in light of all the evidence of record.  If either benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


